Name: Council Directive of 18 July 1988 amending Directive 75/275/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands)
 Type: Directive
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: 1988-07-23

 Avis juridique important|31988L0403Council Directive 88/403/EEC of 18 July 1988 amending Directive 75/275/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands) Official Journal L 195 , 23/07/1988 P. 0072 - 0073*****COUNCIL DIRECTIVE of 18 July 1988 amending Directive 75/275/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands) (88/403/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4); Whereas Directive 75/275/EEC (5), as last amended by Commission Decision 87/462/EEC (6), specifies the areas in the Netherlands which appear in the Community list of less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC; Whereas the Netherlands Government has requested, pursuant to Article 2 (1) of Directive 75/268/EEC, an amendment to that list; Whereas the new areas to appear in the list comply with the criteria and the figures applied pursuant to Directive 75/275/EEC for the purposes of determing the areas concerned within the meaning of Article 3 (5) of Directive 75/268/EEC; Whereas, moroever, the aggregate total area concerned does not exceed 4 % of the entire area of the Netherlands, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 75/275/EEC is hereby replaced by the Annex attached hereto. Article 2 This Directive is addressed to the Kingdom of the Netherlands. Done at Brussels, 18 July 1988. For the Council The President Y. POTTAKIS (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No C 109, 26. 4. 1988, p. 7. (4) Opinion delivered on 17 June 1988 (not yet published in the Official Journal). (5) OJ No L 128, 19. 5. 1975, p. 229. (6) OJ No L 252, 3. 9. 1987, p. 21. ANNEX LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC 1.2.3 // // // // Province // Number of areas // Area (ha) // // // // Groningen // 9 // 3 255 // Friesland // 20 // 6 617 // Drente // 12 // 4 700 // Overijssel // 21 // 7 071 // Gelderland // 17 // 3 050 // Utrecht // 8 // 2 335 // Noord-Holland // 11 // 6 145 // Zuid-Holland // 11 // 4 057 // Zeeland // 12 // 1 227 // Noord-Brabant // 14 // 4 863 // Limburg // 4 // 4 897 // // // // Total // 139 // 48 217 // // //